 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of , America, LocalUnionNo.469,AFL-CIO (Coastal TankLines)'andAlex Carlucci.Case 22-CB-5466July 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn October 30, 1986, Administrative Law JudgeJames F. Morton issued the attached decision. TheRespondent filed exceptions and a supportingbrief,-* and the General Counsel filed a brief in sup-port of the judge's decision,an answerto the Re-spondent's exceptions,and a cross-exception.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andconclusionsonly to theextent consistentwith thisDecision and Order.The complaint alleges, and we find,an arbitraryfailure of the Respondent to inform employees itrepresents that it had agreed with their Employerthat the employees were not covered by a pensionplan.Although we agree with the judge's state-ment that the Respondent's conduct in secretly ex-empting the employees from pension coverage andallowing the employees to believe for 10 years thattheywere covered constitutes "an egregiousbreach of its fiduciary duty," we do not adopt theremedy provided by the judge.We find that the unlawful act was a failure toinformaboutpensioncoverage-not a failure toprovidethat coverage. The authority of the Boardto fashion appropriate remedial orders pursuant toSection 10(c) of the Act does not extend to imposi-iOn November 2, 1987,the Teamsters International Union was read-mitted to theAFL-CIO Accordingly, the caption has been amended toreflect that change2 TheRespondent also filed a motion toreopentherecord andmotionfor oral argumentThe General Counsel filedan opposition.The Re-spondent's motion for oral argument is denied as the record,exceptions,and briefs adequately present the issues and the positions of the parties.The Respondent'smotion to reopen the record to permit introduction ofevidence not available at the time of trial is denied as there is no showingthat the documents were previously unavailable nor is there an adequateexplanationof why thedocuments could not have been located at thetime of the hearing and,in any event, the documents do not alter ourdecision in this matter,'TheRespondent has excepted to some of the judge'scredibility find-ings.TheBoard's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingstion of punitive or penal remedies.4In ordering theRespondent to provide pension coverage compara-ble to that which the employees thought they werebeing provided,the judge imposes a punitive order.Although punitive damages may be appropriate insome forum in the unique circumstances of thiscase,the Act does not designate the Board as theappropriate forum.Based on the Respondent's failure to inform em-ployees regarding their exclusion from pensioncoverage,we shall order the Respondent to reim-burse the effected employees the difference be-tween the actual cost to employees to obtain com-parable pension coverage individually had theybeen informed of the lack of coverage in April1976 and the cost of obtaining such coverage cur-rently.This remedy is consistent with the Board's10(c) authority to order a violator of the statute to"take such affirmative action . . . as will effectuatethe policiesof [the] Act." Thisremedy is also con-sistentwith Section 10(c)'s "requirement that aproposed remedy be tailored to the unfair laborpractice it is intended to redress."Based on thecomplaint and the issues that were litigated, theRespondent'sonly obligation was to inform em-ployees of its inability to negotiate pension cover-age for them-the General Counsel did not allegefailure to provide that coverage itself.The judge cites OK,Machine & Tool Corp., 279NLRB 474 (1986).In that case the Board reversedthe judge's remedy requiring the respondent to re-imburse employees directly for pension contribu-tions unlawfully withheld.The Board required thatthese funds be directed to the pension fund ratherthan to the individual employees.The judge hererecognized thatO.K.Machinedoes not directlysupport the award herein, as he only provided a"cf." citation.We fail to see any analogy.Perhaps a more closely analogous case isTeam-sters Local 282 (Transit-Mix Concrete),267 NLRB1130 (1983), enfd. 740 F.2d 141 (2d Cir. 1984),cited by the judge in his analysis section. The re-spondent union there arbitrarily failed to informemployees of an arbitrator's decision requiring thatthey contact their employer at least once a yearwhile on layoff in order to maintain their seniority.The Board, with court approval, ordered the re-spondent to (1) request that the arbitrator reopenthe proceedings to provide for notice to employeesand a retroactive grace period for employees whowere dropped from the seniority list; (2) post4 Phelps DodgeCorpYNLRB,313 U.S. 177, 193-200 (1941);RepublicSteelCorp v. NLRB,311U S 7,10 (1940),Consolidated Edison Ca, vNLRB,305 U.S197, 235-236 (1938);see alsoCarpenters Local 60 Y.NLRB,365 U S 651, 655 (1961).5 Sure Tan. Incv.NLRB,467 U.S 883,900 (1984)290 NLRB No. 9 TEAMSTERS LOCAL 469 (COASTAL TANK LINES)copies of the arbitration award at its meeting hallsand publish them in its newspaper; and (3) makewhole those employees who lost work by paymentof an amount equal to that which they would haveearned. In our view the monetary award inTransit-Mix was properly "designed to recreate the rela-tionships that would have been had there been nounfair labor practice."6The judge's remedy in the present case goes onestep further than recreating what "would havebeen." Given the way the General Counsel draftedthe complaint, there is no basis for finding that theRespondent should have provided pension cover-age.Had the Respondent satisfied the alleged dutyof fair representation, there would still have beenno pension coverage. No violation of the Act oc-curredwhen the Employer and the Respondentagreed to exclude the affected employees. Employ-ees affected by this lack of coverage would havehad to find alternative coverage. The judge'sremedy requires the Respondent to go beyond theconsequences of its unlawful action and is thus pu-nitive. In contrast, inTransit-Mixthe consequencesof the union's unlawful act was to deprive employ-ees of benefits to which they had an affirmative en-titlement.7ORDERThe National Labor Relations Board orders thattheRespondent, InternationalBrotherhoodofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica,LocalUnion No. 469, AFL-CIO,Newark, New Jersey, its officers, agents, and rep-resentatives, shall1.Cease and desist from(a) Inducing employees to become members orto change their employment status by assuringthem of contractual pension coverage while per-mitting their Employer to avoid such coverage forthem.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Reimburse the owner-drivers of Coastal TankLineswho were employed at its Woodbridge6Franks v Bowman TransportationCo, 424 U S 747, 769 (1976)7The judge also citesServiceEmployees Local3036(LindenMainte-nance),280 NLRB 995 (1986), in which the Board ordered a make-wholeremedy for the failure to process a grievance As we have explained,however, the judge's remedy here made the employees more than wholefor the failure to informMember Cracraft notes that she would find a remedy such as the onegiven inLocal3036, supra, to be speculative and punitive, unless theGeneral Counsel showed the grievance was meritorious45(Avenel) terminal in the manner set forth above inthis decision.(b)Post at their business office, meetings halls,and at all places where notice to members are cus-tomarilyposted copies of the attached noticemarked "Appendix."8 Copies of the notice, onforms provided by the Regional Director forRegion 22, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by anyother material.(c)Mail to each owner-driver a copy of the at-tached Appendix. Copies of the notice shall be pro-vided by the Regional Director for Region 22, andshall be signed by the Respondent's authorized rep-resentative.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegation inparagraph 12 of the complaint is dismissed.a If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board -APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT induce employees to join ourunion or to change their employment status by as-suring them that they are covered by a pensionfundunderacollective-bargainingagreementwhen, in fact, they are not.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL reimburse all owner-drivers of CoastalTank Lines who were employed at its Woodbridge(Avenel),New Jersey terminal for the differencebetween the actual cost to employees to acquirecomparable pension coverage individually had they 46DECISIONS OF THENATIONALLABOR RELATIONS BOARDbeen informed of the lack of such coverage inApril 1976 and the cost of obtaining such coveragecurrently.INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMENAND HELPERSOF AMER-ICA,LOCAL UNION No. 469, AFL-CIOGary A. Carlson, Esq.,for the General Counsel.Timothy R. Hott, Esq. (Hott.Margolis & Hernandez), ofJersey City, New Jersey, for theRespondent.DECISIONSTATEMENT OF THE CASEJAMES F.MORTON,Administrative Law Judge. Thecomplaint alleges that InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local Union No. 469, AFL-CIO (Respond-ent), has engaged in unfair labor paractices in violationof Section8(b)(1)(A) of the National LaborRelationsAct (the Act). Specifically,Respondent is alleged tohave arbitrarilyfailed,for almosta 10-year period, toinform employees it represents that it hadagreed withtheir employer that they were no longerto be coveredby a pension plan. Respondent is also alleged tohave ar-bitrarily failedto process a grievanceof oneof those em-ployees over the failureof their employer tocontributeto the pension fundon behalf of the grievant.Respond-ent'sanswer placed those allegations in issue andaverred, inter alia,that the provisions of Section10(b) ofthe Act barfurther proceedings in this case.Iheard this caseinNewark, New Jersey, on 4 and 5August, 1986.On the entirerecord,including my observation of thedemeanorof thewitnesses,and after due consideration ofthe briefs filed by the GeneralCounsel andby Respond-ent, I makethe followingFINDINGS OF FACT1. JURISDICTIONAND LABOR ORGANIZATION STATUSThe pleadings establish,and I find,that Coastal TankLines, Inc. (Coastal)is engaged in the business of trans-porting freight.Its operations meet the Board's standardfor the assertion of jurisdiction.The pleadings also disclose that Respondent is a labororganization as defined in Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn or about 1969,Coastalhad a freight terminal inWoodbridge, New Jersey. Drivers onitspayrollwererepresented by Respondent. Coastal also used the serv-ices there of about24 owner-operatorswho were unrep-resented.It is this latter groupof driverswho are in-volvedin the instant case.In early 1976,Coastal expanded its operations at theterminal by its purchase of a competitor,P. B. MutrieMotor Transportation,Inc. and by adding Mutrie driversto the unit represented by Respondent.Coastal also tooksteps then to restructure the arrangement it had with theowner-operators.B. Initial Contract Covering the Owner-OperatorsCoastal posted a notice at the Woodbridge terminal in-forming those owner-operators that it would meet withthem in late January of that year to discuss the impact oftheMutrie merger.That meeting was held at a restau-rant close to the Woodbridge terminal.Present at thatmeeting for Coastal were its area supervisor, DonWoods,and its terminal manager,Glen Austin. No onefrom Respondent was at the meeting.The ChargingParty,Alex Carlucci,testified about what transpired atthat meeting;no one from Coastal testified. Carlucci's ac-count,WhichI credit,describes that meeting,as follows.Woods told the approximately 24 owner-operatorspresent then that,when the merger with Mutrie tookplace in about March 1976,allthe owner-operatorswould be required to become members of Respondent.Carlucci and many other owner-operators voiced objec-tions to joining Respondent.They asked what they weregoing"to get out of it."Woods responded that theywould be coveredby thehealth,welfare, and pensionplan provided for in Coastal's and Mutrie'scontractswith Respondent and that they would enjoy job securityand all the other benefits provided for in those contracts.About a week later,Coastal's terminal manager in-formed the owner-operators thatWilliam Johnson, Re-spondent's recording secretary then,wanted to meetwith them at his office.Virtually all the owner-operatorswent to Respondent's offices in early February1976. Ac-cording to the testimony of the Charging party, Car-lucci,Johnson assured them then that,on their becomingmembers, they would be covered under the drivers' col-lective-bargaining agreement for all benefits,includinghealth,welfare,and pension.Johnson testified that hecould have had six or eight conversations with Carlucciabout the merger but he did not "remember what thesubstance of them [was]."In response to clearly leadingquestions,Johnson indicated by his answers that theowner-operators had agreed then to be represented byRespondent; he denied that he made any promises tothem to induce them to become members of Respondent.I credit Carlucci's testimony over the vague,conclusoryaccount offered by Johnson.Carlucci's further testimony as to a meeting at theWoodbridge terminal on 16 or 17 February 1976, whichtestimony I credit,discloses that various Coastal officials,includingWoods, met with Respondent's recording sec-retary, Johnson,and with about 13 owner-operators. Theowner-operators informed Woods and Johnson that theywere reluctant to become members of Respondent butthat they would join,provided they were guaranteed acontract,the same as that covering the "company driv-ers."Several days later, according to Carlucci, a meetingwas held at Respondent's office.Present then were TEAMSTERS LOCAL 469 (COASTAL TANK LINES)Woods and other Coastal officials, Carlucci as temporarysteward for the owner-operators, the steward for thecompany drivers, John Maxwell, and lastly, Johnson,who conducted the meeting. The first item of businesshad to do with the dovetailing of the Coastal and Mutriecompany drivers onto one seniority roster and details ofa contract covering them.When those matters were re-solved, the participants addressed the concerns of theowner-operators.As to those, Woods stated that Coastalhad had a change of mind and decided that it would notgive the owner-operators the health, welfare, and pen-sion benefits provided for in the contract covering thecompany drivers. Carlucci further testified that he theninformed Johnson that the owner-operators would notbecome members of Respondent and that they might, in-stead,picket the Woodbridge terminal when the mergertook place. As noted above, no Coastal official testified.Johnson's testimony was vague, and did not directly con-trovert Carlucci's account. I credit Carlucci's testimony.Carlucci filedan unfairlabor practice charge in early1976 against Coastal alleging that the dispatch system atWoodbridge, when` the merger was to take effect, wouldunlawfully discriminate in favor of drivers representedby Respondent On 11 March 1976 according to Car-lucci, the approximately 24 owner-operatorsmet withJohnson who informed them that he had been in contactwith Woods. The owner-operatorsinsistedthat they hadto have a "confirmed agreement that [Coastal] wouldpay for health, welfare and pension." Johnson made sev-eral telephone calls toWoods and then informed theowner-operators that they "have a contract." Carlucciwas elected permanent steward and he'indicated that theowner-operators had to get written"specific language"on the whole contract. Carlucci requested withdrawal ofthe unfair labor practice charge he had filed and his re-questwas approved. Johnson testified for RespondentthatCoastal did not agree to Respondent's bargainingdemand that the owner-drivers be covered by a pensionplan. If, by that testimony,Johnson meant that he neverhad any of the discussions as related above by Carlucci, Ido not credit it. His testimony was conclusory and wasgiven in the form of a summary response to a leadingquestion. I credit Carlucci's account.In early June 1976, Carlucci obtained from Respond-ent a copy of the collective-bargaining agreement cover-ing the regular drivers at Woodbridge.Under that con-tract,Coastal agreed to contribute to a pension plan onbehalf of those "company drivers." Carlucci also securedfrom Respondent then a copy of an addendum to thatcontract which provided that the owner-operators wouldbe covered by the terms of the contract. That contract,by its terms, was scheduled to expire on 31 October1976.The owner-operators at Woodbridge since mid-1976have been referred to as"owner-drivers" to reflect that,insofar as their driving duties were concerned,they werecarried on Coastal's regular payroll as its employees.C. The, Implementation of the Pension Plan for theOwner-DriversOn 21 April 1976, Carlucci received a computer print-out sheet from Coastal which showed the Coastal had47made a payment of $27.60 to a health and welfare planand another payment of $98.61 to a pension plan Theprintout sheet also disclosed that those moneys were de-ducted from Carlucci's wages. Carlucci immediately pro-tested to Johnson and to Coastal's terminal manager.Johnson, in Carlucci's presence, telephoned Woods andthen informed Carlucci that the deductions had beenmade in error because Coastal had ageed in its contractwith Respondent to absorb the full costs of these plans.Johnson assured Carlucci that he would have his moneyback in a week. A week later, Carlucci received reim-bursement for the sums deducted.Since then and until December 1985, Carlucci andother owner-drivers regularly received from Coastalcomputer printouts reflecting that payments were beingmade on their behalf for health, welfare, and pensioncoverage. The February 1979 issue of Coastal's employeenewsletter contained an article that stated that its owner-drivers receive the same wages and benefitsas itsregulardrivers.Coastal's regular drivers atWoodbridge werecovered by the pension plan.D. The Termination of Pension CoverageJohnson, who was Respondent's recording secretary in1976, testified that Coastal had never agreed to providepension coverage for the owner-drivers and thus he of-fered no explanation as to the circumstances underwhich that coverage could have ended. For the reasonsset out above, I do not credit Johnson's testimony. Noone from Coastal testified as to the negotiations govern-ing pensioncoverage for the owner-drivers. Counsel forthe General Counsel stated at the hearing that he had noknowledge as to the circumstances under which Coastaland Respondent had agreed not to provide pension cov-erage for the owner-drivers. The General Counsel ac-knowledges that there was such anagreement;the com-plaint alleges that,on an unknown date in April 1976 Re-spondent entered into an agreement whereby the owner-drivers would not be covered by the pension plan provi-sions.To establish that the owner-drivers were not coveredby the pension plan, the General Counsel placed in evi-dence various letters,copies-of which had been furnishedto Carlucci when he had first inquired shortly before hefiled the unfair labor practice charge in this case, as tothe status of his pension account.The first letter, dated 2 September 1977, was signed byCoastal's vice president of administration,Woods, andwas addressed to Johnson,as president of Respondent.Woods wrote that he wished to clarify thenegotiatedlabor agreement to reflect that Coastal had agreed "thatno pension contributions were to be made by [Coastal]for owner-operators."The second letter, dated 16 November 1977, wassigned by the attorney for the pension fund and was ad-dressed to Coastal's attorney. That letter stated that thepension fund cannot accept any payments made byCoastal on behalf of the owner-drivers because there isno written agreement therefor and, further, that contri-butions previously received on their behalf by the pen-sion fund will be returned. There is nothing in the record 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbefore me which explains the circumstances under whichthis letter or those pertainingto the firstletterwas writ-ten.The third letter, dated 8 February1978, was signed bythe pensionfund's administrator and was addressed toCoastal at its terminal,since removedtoAvenel, NewJersey.In that letter,Coastal was advised that its "over-payments"to the pensionfund,by reason of its contribu-tions on behalf of owner-operators,would be returned.Coastal was also informed that it was delinquent as tocertain contributionsfor the owner-operators to the sepa-rate health and welfare fund.The next letter is dated 21February1978 and waswritten by Coastal's vice president,Woods,to the ad-ministrator of the pensionfund.In it he stated thatCoastal erroneously paid pension contributions for theowner-driversand that,"as negotiated. . . [they]werenot to participate in the Pension program."The next letter is dated 2March 1978and is addressedto Respondent and to attorneys.It is signedby the pen-sion fund administrator and states that 11 owner-opera-tors,named therein,were being informedthat day byseparate letters that pension credits for them were beingremoved based on the 16 November1977 letter fromcounsel.Carlucciwas not one of those 11.Attached tothat 2 March letter was a form letter,also dated 2March.This formletter had a blank space for the ad-dressee.The body ofthe letter recited that acopy of the16 November1977 letter (describedabove)was enclosed,that that letter sets forth the reasons why the pensionfund cannot accept contributions made by Coastal onbehalf of the owner-drivers, andthat accrued pensioncreditswere rescinded.No evidence was proffered thatthat letter was sent toany ofthe owner-drivers.No at-tempt was made by Respondent to explain why thenamesof only 11 ofthe approximately 24 owner-driversthen were containedin the body of the 2 March letteraddressed to Respondent.For that matter,no evidencewas proffered that Coastalever madethe contributionsreferred to therein. The pension fund's records were notprofferedto show that it ever credited that account ofany owner-driver of Coastal for contributions made byCoastal.No evidence was offered by Respondent to show thatCarlucci,untilDecember 1985, had been informed by itthat he was not covered by the pension plan.E. TheRenewal AgreementsThe General Counsel offeredtestimony to show that,in all the negotiationsfor thecollective-bargaining agree-ments that succeededthe firstone covering the owner-drivers, the Respondentled Carluccito believe that heand the owner-drivers continued to be covered by thepension plan. Respondentoffered testimony to show ex-actly the opposite.The testimony bearing on this matteris now set out.On the expiration of the first contracton 31 October1976 coveringtheowner-driversvia the addendumthereto,as discussed above, a renewal contract was en-tered intofor a 3-year period, 1976-1979.An addendumthereto provided for coverage thereunder for the owner-drivers.The only significant change from the first con-tact was that the owner-drivers agreed to pay 40 percentof the health and welfare premiums.Carlucci testified,and I credit his account,that the principal negotiators,including himself, had agreed that all provisions of theprior contract,which were unchanged,continued ineffect.As noted above,he and other owner-drivers con-tinued to receive regular computer printouts from Coast-alwhich disclosed health,welfare,and pension coverage.On the expiration of the 1976-1979 contract,another 3-year renewal agreement,1979-1982,was entered intoalong virtually identical lines.When the 1979-1982 contract was about to expire,Coastal made it known that it was considering closing itsAvenel terminal.However,a contract for 1982-1985 wasreached.Itprovided that all wages,hours, and otherconditions of employment of owner-driverswere setforth therein.There was no express reference to pensioncoverage;there was a provision that Coastal would pay$139.33 for health and welfare and that each owner-driver would contribute the balance of the cost of thatplan.Article 12 of the 1982-1985 agreement providesthat:Employees who arecovered bythis contract andwho are receiving either wages or benefits more ad-vantageousthan provided for by thisAgreement,shall continueto pay such benefitsduring the termsof thisagreement.The word"pay" in this extract is,from the context,obviouslyan error;theword intended has to be "re-ceive."F. TheClosingof theAvenel TerminalIn November 1985, Coastal locked out the drivers atthe Avenel terminal.The owner-drivers there picketedfor a short while but became disillusioned apparently be-cause Coastal was going bankrupt. It was then that Car-lucci first inquired about his status with the pension fundand when he was given copies of the letters discussedabove.Carlucci filed a grievance with Respondent cov-eringCoastal'sfailure tomake contributions on hisbehalf to the pension fund. Respondent presented thegrievance to Coastal.Its vice president wrote on 6 Janu-ary 1986 to advise Respondent that the grievance wasdenied"as having no contractual support."Respondentwrote to request a meeting to discuss that grievance andtwo others.The meeting was held on 26 February 1986.At that meeting Coastal's representatives advised thatCoastal had never agreed to contribute to the pensionfund on behalf of the owner-drivers to Avenel;Respond-ent informed Carlucci at that meeting that it had beenagreed back in 1978 that there was no pension fund ineffect for those owner-drivers.G. TheLimitationof Actions DefenseRespondent,by its answer,has averred that Carlucciknew,or in the exercise of reasonable diligence shouldhave known, as early as 1982 and even before then, thatthere was no pension fund provided for owner-drivers inany agreements between Coastal and Respondent. In its TEAMSTERS LOCAL 469 (COASTAL TANK LINES)brief,Respondentrelieson the copy of the form letterdated 2 March 1978, discussed above in subsection D. Atthe hearing, it proffered the testimony of an owner-driver,Wayne Langdon. He testified initially that, whenhe became an owner-driver in March 1977, he told thesteward then (he stated he did not recall if it was Car-lucci or theassistantsteward) that he thought he wascovered by a pension plan but was informed, in response,that he had "no pension." Langdon was not asked to,and he did not, explain why he believed he was coveredby a pension plan. Later in his testimony, he related thathe received regular computer printouts from Coastaleach of which had a printedstatementthereon reflectingcontributions by Coastal on his behalf to the pensionfund.He testified that he asked Coastal why that state-ment appeared on his printouts and that he was told thatthe statement was 'there because of a clerical mistake.Langdon did not testify that he questioned Carlucci orthe assistantsteward about the statement being on hisprintout sheets. although that would seem most likely forhim to do so because he had testified that he was of thebelief initially that he had pension coverage and hadbeen informed by one of them that he had no such cov-erage.Nor did Langdon testify why he did not pursuehis initialinquiry to Coastal when he continued to re-ceive printout sheets with thatstatement.On cross-exam-ination,Langdon stated that he had crossed a picket lineset up by the owner-drivers and that, as a result, Car-lucci threw him out of a union meeting being held con-cerning the owner-driversLangdon's account is not persuasive. It appears to beimprobable on critical aspects and inherently unlikely onothers. Perhaps it is for thosereasonsthat Respondent'sbrief makes no reference about Langdon's testimony. Inany event, I do not credit Langdon's testimonyH. AnalysisThe initialquestionto be decided is whether the com-plaint allegationsare time barred under Section 10(b) oftheAct. Respondent has the burden of supporting thatposition by affirmative evidence. SeeHarvard FoldingBox Co., 273NLRB 841 (1984). Respondentstates in itsbrief that "at least a dozen owner-operators did receive"notice in1977 that they were not covered by the pensionplan. Insupport of the quote, Respondent referred onlyto an exhibit offered by the General Counsel, i.e., the let-ters furnished Carlucci in late 1985 by Respondent whenhe inquired about thestatusof the pension account.There is no probative evidence before me that any of theowner-drivers received such notice. As noted above, Re-spondent had offered the testimony of Wayne Langdonapparently in support of its contention there that Car-lucciwas on notice in March 1977 that there was "nopension" for the owner-drivers at Avenel. That testimo-ny was not credited, as observed above.In the absenceof any credible evidence in support of the 10(b) defenseurged by Respondent. I reject it.The complaintallegesthat Respondent, for unfair, ar-bitary, and invidious reasons, and in breach of the fiduci-ary duty it owed to the owner-drivers at Woodbridge(Avenel) whom it represents, failed to inform them ithad agreed with Coastal that they would not be covered49by a pension plan. The credited evidence disclosed thatthe owner-operators at Woodbridge changed their statusin 1979 to that of owner-drivers and became members ofRespondent on the assurances of Respondent that theyhad contractual guarantees of pension coverage. The tes-timony also discloses that Respondent had then made anarrangement with Coastal whereby Coastal was exoner-ated from making contributions to the pension fund forthose owner-drivers, called for by the contract; a con-tract that called for Coastal to make the same contribu-tions- for them that were being made for the companydrivers at Woodbridge.Respondent, as the bargaining representative of theunit of owner-drivers atWoodbridge (now Avenel) ischarged with a fiduciary responsibility to protect the in-terests of those employees, a duty it must discharge incomplete good faith and honesty of purpose.Ford MotorCo. v.Huffman,345 U.S. 330 (1953). Respondent, byhaving kept secret from these owner-drivers from virtu-ally the onset of their joining Respondent in 1976 untilthe end of 1985 its agreement with Coastal in 1976 toexempt Coastal from its contractual obligation to makepension contributions for those owner-drivers and there-by allowed them to continue for almost 10 years in thebelief that they were covered by the contractual pensionfund, has committed an egregious breach of its fiduciaryduty. InTeamsters Local 282 (Transit-Mix Concrete), 267NLRB 1130 (1983), enfd. 740 F.2d 141 (2d Cir. 1984),the labor organization there was found to have commit-ted an unlawful breach of its duty of fair representationby not having informed unit employees of a favorable se-niority award and by not having offered a rational basisfor its conduct. In the case before me, the credited evi-dence establishes that Respondent, when the owner-oper-atorswere at the bargaining table in 1976, negotiated apension plan for them but, almost simultaneously andsomehow away from the bargaining table, it privatelyforgave Coastal its duty to make the contractual contri-butions to that plan. The owner-operators, unaware ofthe latter arrangement, then joined Respondent as mem-bers and became owner-drivers of Coastal, accepting theattendant changes in their pay Respondent's conduct ismore egregious than the conduct found unlawful inTransit-Mix,supra. See alsoService Employees Local3036(LindenMaintenance),280 NLRB 995 (1986), for anothercase where conduct, less egregious than that in the in-stant case, was held to be violative of the Act. Respond-ent's conduct, even without a showing that there was asinister reason behindit, ispatently unlawful. I find thatRespondent's failure to disclose to the owner-drivers itsagreement with Coastal whereby Coastal was relieved ofthe obligation to contribute to the pension fund constitut-ed a violation of Section 8(b)(1)(A) of the Act.The complaint further alleges that Respondent unlaw-fully failed to process Carlucci's grievance against Coast-al respecting the pension fund contributions. The Gener-alCounsel did not pursue this allegation in the brief filedwith me. I find no merit in this allegation. Respondent'sbrief cogently observes "curiously" that the alleged re-fusal is "particularly odd in view of the . . . finding thatCoastal had no such obligation," a reference to the dis- 50DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmissal of Carlucci's unfair labor practice charge againstCoastal in Case 22-CA-14321.this remedialprovision can be resolvedat the compliancestage.REMEDYTo remedy so patent a breach by Respondent of its fi-duciary obligations, I find it necessary to provide thatthe owner-drivers involved here shall be made whole byrequiringRespondent to arrange to provide them, asclosely as possible,with pension coverage equivalent tothatwhich they would have enjoyed had contributionsbeen made to the pension fund in accordance with thecontract terms as the driver-owners knew them to be.Because it appears that the fund may not be able toaccept contributions from nonemployers or employersnot under contract,itmay be necessary for Respondentto arrange for the owner-drivers to obtain coverage di-rectly or Respondent may provide coverage through arecognized institution.Cf.OXMachine& Tool Corp.,279 NLRB 474 (1986). Any controversyarising out ofCONCLUSIONS OF LAW1.Respondent is a labor organization as defined inSection 2(5) of the Act2.By having committed a breach of its fiduciary re-sponsibility toward the owner-drivers of Coastal by lead-ing them tobelieve theyhad contractual pension cover-age while also exonerating Coastal from making the req-uisite contributions to the pension plan itself,Respondenthas violated Section 8(b)(1)(A) of the Act.3.The unfair labor practices found in paragraph 2above affect commerce within the meaning of Section2(6) and(7) of the Act.4.TheRespondent did not unlawfully fail or refuse toprocessCarlucci's grievance as alleged in paragraph 12,14, 15, and 16of thecomplaint.[Recommended Order omitted from publication.]